      Case: 3:18-cv-00992-jdp Document #: 249 Filed: 05/07/21 Page 1 of 3




                  IN UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN


LAC COURTE OREILLES BAND OF
LAKE SUPERIOR CHIPPEWA INDIANS
OF WISCONSIN, LAC DU FLAMBEAU
BAND OF LAKE SUPERIOR CHIPPEWA
INDIANS OF THE LAC DU FLAMBEAU
RESERVATION OF WISCONSIN, RED
CLIFF BAND OF LAKE SUPERIOR
CHIPPEWA INDIANS OF WISCONSIN,
and BAD RIVER BAND OF LAKE
SUPERIOR TRIBE OF CHIPPEWA
INDIANS OF THE BAD RIVER
RESERVATION, WISCONSIN,

Plaintiffs,
                                              Court File No. 18‐cv‐992‐jdp
v.

TONY EVERS, PETER BARCA, TOWN
OF BASS LAKE, TOWN OF HAYWARD,
TOWN OF LAC DU FLAMBEAU,
TOWN OF SANBORN, TOWN OF
RUSSELL, TOWN OF ASHLAND,
TOWN OF WHITE RIVER, TOWN OF
GINGLES, TOWN OF BOULDER
JUNCTION, TOWN OF SHERMAN,
SCOTT ZILLMER, WILLIAM
METZINGER, MICHAEL SCHNAUTZ,
CLAUDE RIGLEMON, ASSOCIATED
APPRAISAL CONSULTANTS, INC.,
PAUL CARLSON, and JENNIE
MARTEN,

Defendants.



                             NOTICE OF APPEAL
        Case: 3:18-cv-00992-jdp Document #: 249 Filed: 05/07/21 Page 2 of 3




       NOTICE IS HEREBY GIVEN that Plaintiffs Lac Courte Oreilles Band of Lake Superior

Chippewa Indians of Wisconsin, Lac du Flambeau Band of Lake Superior Chippewa Indians of

the Lac du Flambeau Reservation of Wisconsin, Red Cliff Band of Lake Superior Chippewa

Indians of Wisconsin, and Bad River Band of Lake Superior Tribe of Chippewa Indians of the

Bad River Reservation, Wisconsin, hereby appeal to the United States Court of Appeals for the

Seventh Circuit from the Opinion and Order issued by the Honorable James D. Peterson entered

on April 9, 2021 (Dkt. No. 245), including all prior interlocutory rulings. A true and correct copy

of the Opinion and Order is being filed with this Notice of Appeal. The Plaintiffs have paid the

applicable filing fees.

       Respectfully submitted this 7th day of May, 2021

 Counsel for all Plaintiffs                       Counsel for all Plaintiffs



 s/Colette Routel
 Colette Routel                                   Vanya S. Hogen
 Professor of Law                                 Andrew Adams III
 Co-Director, Native American Law &               Peter J. Rademacher
 Sovereignty Institute                            Leah K. Jurss
 Mitchell Hamline School of Law                   Amy Kania
 875 Summit Avenue                                Hogen Adams PLLC
 St. Paul, MN 55105                               1935 W. County Road B2, Suite 460
 Ph: (651) 290-6327                               St. Paul, Minnesota 55113
 Email: colette.routel@mitchellhamline.edu        Ph: (651) 842-9100
                                                  Email: vhogen@hogenadams.com
                                                  aadams@hogenadams.com
                                                  prademacher@hogenadams.com
                                                  ljurss@hogenadams.com
                                                  akania@hogenadam.com
      Case: 3:18-cv-00992-jdp Document #: 249 Filed: 05/07/21 Page 3 of 3




Counsel for Plaintiff, Lac Courte Oreilles   Counsel for Plaintiff, Red Cliff Band of
Band of Lake Superior Chippewa Indians       Lake Superior Chippewa Indians of
of Wisconsin                                 Wisconsin

Kris Goodwill                                David Ujke
Dyllan Linehan                               Red Cliff Band of Lake Superior Chippewa
Lac Courte Oreilles Band of Lake Superior    Indians of Wisconsin
Chippewa Indians of Wisconsin                88385 Pike Road
13394 W. Trepania Road                       Bayfield, WI 54814
Hayward, WI 54843                            Phone: (715) 779-3725 ext. 30
Phone: (715) 634-8934                        Email: dujke@redcliff-nsn.gov
Email: Dyllan.Linehan@lco-nsn.gov
Email: Kris.Goodwill@lco-nsn.gov

                                             Counsel for Plaintiff, Bad River Band of
                                             Lake Superior Tribe of Chippewa Indians
Counsel for Plaintiff, Bad River Band of     of the Bad River Reservation, Wisconsin
Lake Superior Tribe of Chippewa Indians
of the Bad River Reservation, Wisconsin      Howard J. Bichler
                                             Wisconsin Judicare, Inc.
Erick Arnold                                 401 5th Street, Suite 200,
Bad River Band of Lake Superior Tribe of     P.O. Box 6100
Chippewa Indians of the Bad River            Wausau, WI 54402
Reservation, Wisconsin                       Phone: (715) 842-1681 x 325
72662 Maple St.                              Email: hbichler@judicare.org
P.O. Box 39
Ashland, WI 54806
Odanah, WI 54861
Phone: (715) 682-7101
Email: attorney@badriver-nsn.gov
